 376DECISIONSOF NATIONALLABOR RELATIONS BOARDHolmes Foods, Inc.andAllied- FoodWorkers, Dis-trictUnion 103, affiliated with AmalgamatedMeat Cuttersand =ButcherWorkmen of NorthAmerica,AFL--CIO. Cases 23-CA-2411 and23-RC-2686March 15, 1968DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS JENKINSAND ZAGORIAOn June 15, 1'967, Trial Examiner Eugene E.Dixon. issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. The Trial Examiner further found merit in theobjections by the Union to the election conductedon June 3, 1966, in Case No. 23-RC-2686, but inview of his recommended bargaining order hedismissed the petition in that case. Thereafter, theRespondent and the General Counsel filed excep-tions to the Trial Examiner's Decision and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are`hereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) of the Act byPlant Superintendent Coleman's surveillance ofunion organizers' visits to the homes of employeesand foreman Gay's interrogations of and threats toemployees Trigo and Franco. However, we do notagree with the inference made by the Trial Ex-aminer that the Respondent's grant of benefits toemployees when it paid production workers for"waiting time" on one occasion during the organiza-tional campaign was unlawful. Nor do we agreewith the Trial Examiner that the Respondent's'Dal-Tex Optical Company, Inc.,137 NLRB 1782grant of a loan to employee Saldana during the or-ganizational campaign, a year after having refusedher request for a similar loan, violated Section8(a)(1). Both the payment for waiting time and theloanwere trivial instances never thereafter re-peated, and in the circumstances of this case we arenot satisfied that their purpose was to dissuade em-ployees from their union activities.The surveillance of the employees occurred ononly 1 day, more than 2 weeks, before the Unionfiled the representation petition, and was not sub-sequently repeated. Although we regard the two in-stances of interrogation and threats as sufficient towarrant setting aside the election,' and shall ac-^mrdingly set aside the election, we do not regardthe unfair labor practices found as being of a suffi-ciently flagrant nature to preclude an inference thatthe Respondent's refusal to bargain with the Unionwas based on a good-faith doubt of the Union'smajority but by a purpose to undermine such amajority.Only two persons in a unit of approxi-mately 135 employees were involved in the threatsand interrogations. Further, it appears that foremanGay, who committed the violations, was instructednot to interrogate or threaten employees and actedin disregard of these explicit instructions. As wesaid inHammond and Irving, Incorporated, 154NLRB 1071, "While unfair labor practices com-mitted at or about the time of an employer's refusalto bargain often demonstrates the bad faith of therespondent's position, not every act of misconductnecessarily vitiates the respondent's good faith. Forthere are some situations in which the violations ofthe Act are not truly inconsistent with a good-faithdoubt that the union represents a majority of theemployees.Whether the conduct involved reflectson the good faith of the employer, requires anevaluation of the facts of each case." In the circum-stances of this case we are unable to conclude thatthe Respondent was motivated by a desire to evadethe principles of collective bargaining or by a desireto gain time within which to undermine the Union.For the foregoing reasons, we do not adopt theTrial Examiner's finding that the Respondent vio-lated Section 8(a)(5).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and orders that the Respondent, HolmesFoods, Inc., Gonzales, Texas, its officers, agents,170 NLRB No. 49 HOLMES FOODS, INC.377successors, and assigns, shall _take the action setforth in the Trial Examiner's Recommended Order,as so modified:1.Delete paragraphs 1(a) and (e).2.Delete paragraph 2(a) and the paragraph fol-lowing 2(c).,3.Delete the first, fifth, and seventh indentedparagraphs of the Notice to All Employees.-IT IS FURTHER ORDERED that the election held onJune 3, 1966, be, and it hereby is, set aside.[Direction of Second Election 2 omitted frompublication.],An election eligibility list, containing the names and addresses of all theeligible voters, must be filed by.the Respondent with the Regional Directorfor Region 23 within 7 days after the date of issuance of the Notice ofSecond Election by the Regional Director. The Regional Director shallmake the list available to all parties to the election.No extensionof time tofile this list shall be granted by the Regional Director except in extraordi-nary circumstances. Failure to comply with this request shall be groundsfor setting aside the election whenever proper objections are filed.Excelsior Underwear, Inc.,156 NLR1 1236.Upon the entire record and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material herein Respondent has beena corporation duly organized under and existing byvirtue of the laws of the State of Texas, having itsprincipal office and place of business at Nixon,Texas, where it is engaged in the business of poultryprocessing and the sale of poultry. During the 12months preceding the issuance of the complaint, arepresentative period, Respondent in, the courseand conduct of -its business operations, purchasedproducts or materials valued in excess of $50,000which were shipped directly to its Nixon plant frompoints outside the State of Texas. At all timesmaterial herein Respondent has been an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceed-ing, ' brought under Section 10(b) of the NationalLabor Relations Act, as amended (61 Stat. 136),herein called the Act, was heard at Gonzales, Tex-as, on March 7 and 8, 1967, pursuant to due noticewith all parties represented by counsel. The com-plaint was issued on September 30, 1966, by theRegional Director for Region 23 (Houston, Texas),of the National Labor Relations Board on behalf ofitsGeneral Counsel, herein called the GeneralCounsel and the Board. The complaint was basedupon charges filed -and served on June 8, 1966,which alleged that Respondent had engaged in un-fair labor practices proscribed by Section8(a)(1)and (5) of the Act. The substance of the allegationswas that Respondent interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed by Section 7 of the Act by variousspecified conduct and had refused to bargain withthe Union as the duly designated collective-bargain-ing agent of its employees in violation of Section8(a)(5) of the Act.In its duly filed answer Respondent denied thecommission of any unfair labor practices.In addition to the unfair labor practice matter,the complaint hearing was consolidated with ahearing on the matter of whether or not the em-ployees had been afforded a fair and free choice ina representation election which had been con-ducted by the- Board on June 3, 1966, which theUnion lost and concerning which it filed timely ob-jections.II.THE LABOR ORGANIZATIONAllied Food Workers, District Union 103, af-filiatedwithAmalgamatedMeat Cutters andButcher Workmen of North America, AFL-CIO, atall times material herein, has been a labor organiza-tion-within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe Union's campaign to organize Respondent'semployees began about the middle of March 1966.1InternationalRepresentativeHarold L. Shapirodesignated four people from the local to do the ac-tualwork of contracting employees and gettingsignedauthorization cards from them. One of thefour so designated was Johnnie Molina of Spanishextractionwhose bilingual abilitywas of im-portance since the majority of Respondent's em-ployees were also of Spanish extraction and it wasthe Union's intention for the most part to contactthem at their homes.By April 6 the Union had secured authorizationcards from a majority of the employees and a de-mand -was made for recognition which the Com-pany decliaedinsistingon an election. The Unionthereupon filed a representation petition (Case23-RC-2686) which culminatedin an election onJune 3. In the meantime both the Company and the'All dates are in 1966 unless otherwise noted. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion engaged in the usualtypes ofcampaign ac-tivity.The Union frequentlyhandbilled the em-ployees andShapiro addressed four meetings of theemployees, the firstone occurringon April 1 atwhich about 100 employees attended. The Com-pany also frequentlycircularized the employees andthey were addressedon several occasionsby PlantManager Thomas C.Moore,the firsttime occur-ring on May 10.B. Interference,Restraint,and Coercion1.SurveillanceJohnnieMolina testified that in the late after-noon during the week of,March 20 while he andtwo of theother organizers,in the company of twoemployees,'had stopped to get gas at the Texacostation in Nixon,Respondent'splant superinten-dent,Hensley Coleman,drove into the station.About thismatter Molina testified as follows:We stopped there to get some gas, at thesame time use the rest room,and Mr.Colemanpulled up,and I don't recall if he got gas ornot, but I think he did.He stepped out of thecar and he kept looking toward us, and directlyhe reached in his pocket,and he kept lookingat the car, and he got a pencil and paper, andhe [had] written something down,and I as-sume[d]he (had)taken the license platenumber off of our car.PorfirioVillarreal called by the General Counseltestified only that Coleman "stopped in the station.Thenhe went to the side of the rest room, helooked over to our car, but he just went inside."Manuel Trigo's testimony,at the call of the GeneralCounsel,about Coleman's presence at the Texacostation was as follows:He just drove by and stopped and put somegas in his car,Iguess,and I just saw him getout of the car and start walking toward wherethe rest room is, toward the rest room.AccordingtoMolina'sfurther testimony, thenext time he saw Coleman was 2 or 3 days laterwhile he and the same group he had been with atthe Texaco station were in the process of calling onemployees at their homes.They pulled up to thehouse of employee Mary Porter and stepped out ofthe car as Colemancame up behindthem anddrove on by.About this Molina testified further:... after we visited this worker and startedout, he'd [Coleman] always be behind us untilwe made the next contact with the nextworker.Every time we stopped at a worker's househe'd always manage to be behind us.According to Trigo's testimony,he next sawColeman while he and Villarreal and the union menwere calling at Porter's house.Coleman drove byabout two or three times but Trigo did not see himanymorethat day.Villarreal testified that on thesame day that they had seen Coleman in the Tex-aco station,as they were just getting out of their carat the house of employee Delfina Tamez,Colemandrove by.None of the other union representatives involvedin this matter of Coleman's conduct testified. But itwas stipulated that if one of them,StanleyKohanek, was called as a witness he "would cor-roborate Mr. Molina's testimony regarding the or-ganizational campaign ... among the Holmes Foodemployees,and specifically,Mr. HensleyColeman'sconduct that Mr. Molina testified to."The evidence shows that Nixon is a small town ofno more than 2,000 population.And that themajority of Respondent's employees lived on thesouth side of Nixon while Coleman lives on thenorth side.According to Coleman's testimony hetrades at the Texaco station in Nixon and is in theretwo or three times a week. He also testified that hemakes business visits to all parts of Nixon since hehas employees who live in all parts as, for example,a foreman who lives in one section and atruckdriver who lives in another and he frequentlyhas to give them instructions at their homes. Whilehe was aware of the Union's organizational effort inlateMarch and admitted frequently seeing peoplein Nixon at that time whom he knew to be unionorganizers,he denied conducting"any surveillanceof employee activities."On cross-examination hedenied seeing union people in a car as many as sixor eight times in any one day.Then the followingcolloquy between him and the General Counsel oc-curred:Q. And ifI told you that any number of peo-ple say that they saw you and_ you saw them sixor eight times in a day, what would you say?A. I'd say they was wrong.Q. Because it never happened?A.Well,I don't say that.I didn't see themsix times.I'm not going to say that they didn'tsee me.Although I would not find surveillance on theforegoing evidence as to what took place at theTexaco station,I believe that the General Counsel'switnesses madea prima facieshowing that Colemandid in fact engage in surveillance of the-calls by theunion organizers at the homes of employees andthatColeman's testimony failed to rebut such ashowing.I so find.2. Interrogation and threatsby Foreman GayThree witnesses testified as to various 8(a)(1) re-marks made to them prior to the election byRespondent'sForemanJohn Gay.Manuel Trigo2Porfirio Villarreal,known as "Pilo,"and Manuel Trigo. HOLMES FOODS, INC.379testified that sometime in April, in the plant, Gayhad asked him how he felt about the Union. Trigoreplied that he was for it. Gay then said that he hadseen "Pilo (Villarreal) hanging around with theunion men," and added that if "Pilo didn't do hiswork right, if the Unioncame in,he would be thefirst to be fired."Villarreal testified that aboutMay 10, in thelunchroom during a break in the presence of em-ployees Leroy Clemons and Trigo, Gay asked Vil-larrealwhat the latter had been told at therepresentation hearing which had been held inGonzales. Villarreal replied that he had been toldnothing. Gay then asked if he hadn't been told hewas "supposed to do the job right." When Villar-real apparently protested that he did not have theright equipment to do the work properly, Gayclaimed that he did and insisted that Villarreal didnot know how to do the work. Villarreal thenclaimed that Gay had not shown him how and Gayreplied that "The only thing he was showing (Vil-larreal) was the front door."Josephine Franco, another employee, testifiedabout a conversation with Gay at the plant onenoon about 3 weeks before the election as follows:He asked me if I was going to vote for theunion and I said yes. And he asked me why,and I told him because we wanted to earnmore money and have a vacation. He told methat they were going to fire some of us, and Iasked him why, and he said because we were inthat business.One of the boys that worksthere, he said, was the firstone that was goingto be fired.PlantManager Moore testified that he had beenadvised by counsel "about talking to employeesabout union activity" and had been warned tomake no threats or promises to them in that con-nection. These instructions he had passed on toForeman Gay.*Howeyer, Gay did not testify and theGeneral Counsel's testimony regarding his com-ments to them stand undenied on the record. Icredit the General Counsel's witnesses here.On this evidence _I find that Gay illegally inter-rogated both Trigo and Franco about their unionactivities and sympathies and also voiced illegalthreats of discharge to them based on their supportof the union or its success in organizing the em-ployees. However, I am unable to find any unfairlabor practices in connection with the conversationbetween Villarreal and Gay as set forth above.The complaint alleges payment for waiting timeas one of the 8(a)(1) items (and also one of the ob-jections in the representation matter) that in orderto influence the employees to vote against theUnion, Respondent, contrary to its previous prac-tice, paid employees while they were waiting the ar-rival of chickens to be killed. About this -subjectemployeeDelfinaTamez testified that "aboutMarch, 1966" (presumably before, the advent ofthe Union), the employees were not paid, in themorning for the time they might have to await thearrival of chickens. But after the Union appearedon the scene "there was a time" about 2 or 3 weeksbefore the election that the employees were told topunch in even though the chickens had not arrivedand were paid for idle time. This happened onlyonce and involved about a 2-hour wait.To substantially the same effect was the directtestimony of employee Josephine Franco. On cross-examination, however, she testified that the occa-sion in question involved a. long waiting period"after lunch." She could remember only the one in-cident. Juanita Saldana, another employee witnesscalled by the General Counsel, testified that thistype of thing had happened "about 2" times, thefirst involving "some hours"; but she had no recol-lections about the second occasion. Villarreal alsotestified that the employees were told to punch inand were paid for waitingtime"about twice" be-fore the election-once about a month before andanother time "about 2 weeks before that month."According to Moore's testimony, it sometimeshappens the chickens are not on hand when theemployees report to work. However since late 1964(when the Federal Wage-Hour Laws required it)Respondent has paid line employees3 for the timethey have to wait for chickens. However, Moorealso explained that payments for such waiting timeinvolvesmatters of only, a few minutes and whenthe chickens are going to be 2 or 3 hours late in ar-riving the employees are "sent home"-i.e.,notpaid.'According to Moore's further testimony he re-called one occasion in March or April (presumablyafter the Union came on the scene) where theystarted killing at 6 a.m. (the usual starting time) butat 8 a.m. got a call from the truck that it would notbe in until about 10:45. About 9:45 or 10 a.m. theline finished what chickens were on hand and theemployees were told to come back at 11 a.m. Thechickens did not arrive until 11:10 and presumablythe employees were paid for the 10 minutes tlieyhad to wait from 11 O'clock. There were no othersuch instances to his knowledge.There is no real denial of the General Counsel'sevidence regarding this matter. Accordingly, I be-lieve and find that on at least one occasion after theUnion made its appearance and before the election,Respondent paid the line employees for a 2- or 3-hour period while they were waiting for chickens.That this was contrary to Respondent's practice be-'These are the employees who kill and dress the chickens Packers andtooBut here too it involves only short periods of time-a matter ofshipping employees are not included with the line employees and are not sominutes.If a breakdown is for "any length of time"the employees are sentpaidhome4Moore also testified that the employees are paid for breakdown time 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore the Union's advent (even under the wage-hourrequirements) is obvious from Moore's admissionthat if a wait was to be more than a few minutes theemployees were sent home. On this evidence, andthe record as a whole, the inference I draw is thatRespondent's purpose here was to curry favor withthe employees by means of this payment and thusto influence them to vote against the Union. Suchbestowal of an economic beneefit is of course aviolation of Section 8(a)(1) of the Act.3.The change in loan policyJuanita Saldana testified that about a year beforethe union campaign she had needed $50 or $75 forher child's hospitalization and asked Moore for aloan for that purpose. Moore told her that he couldnot loan money to employees-that it was againstcompany rules. Moreover,-he refused even to giveher and her husband (presumablyalso an em-ployee) their checks a day early. Three or four daysprior to the representation election, according toSaldana's further testimony, she asked Moore for a$50 loan. Contrary to his previous attitude, heagreed to make the loan telling her he would lendher and her husband each $25 and he "didn't evenask ... what [she] wanted it for."Moore testified that prior to March, Respondenthad no definite policy on loans to employees butthat he did make such loans as a matter of in-dividual Judggment. He confirmed making the $50loan to Saldana testifying that she had asked for$75 because she was behind, in her rent. On cross-examination he admitted that Saldana had tried toborrow from him for a sick,child a year or so beforethe union campaign. He refused her the loan then,he explained, because he did not feel that sheneededit. It seemsto me that here, as with the pay-ment for waiting time, the contrast in Moore's at-titude and action regarding Saldana's attempts toborrow money before and after the union campaignjustifies the inference that the loan was made as aneconomic bribe to getSaldana to reject and voteagainst the Union and I so find.4.The absenteeism ruleThe General Counsel contends that Respondent"created a new absenteeism rule in retaliation forthe employees having supported the Union in viola-tion of Section 8(a)(1) and Section 8(a)(5) of theThe card inquestion reads as follows:AUTHORIZATION FOR REPRESENTATION UNDER THENATIONAL LABOR RELATIONS ACTI hereby authorize the AMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICA, AFL-CIO, torepresent meand bargain collectively with my employer in my behalfand to/negotiate and conclude all agreements concerning wages,hours, rand all other conditions of employment.Ihereby revoke and rescind any power and authority heretofore ex-ecuted by me, and declare that this authorization supersedes any otherAct." Aboutthis matter Manuel Trigo testified thatthe company rule about being absent from workwas that you are "supposed to send somebody inyour place,put somebody else inyourplace, ortake a doctor's slip."He was"not sure if the rulewas the same prior to March 1966;nevertheless, hetestified that such a notice had been posted prior tothat time.Accordingto the testimony of DelfinaTamez,the first-recollection she had of such arequirement went back to just before the electionon June 3, 1966.Plant Manager Moore testified that just after hecame to work in 1962 he initiated a rule that em-ployees were expected to be at work or to supply a"permissible"or "legal"excuse for being absent.Such a rule was posted at that time on" the bulletinboard in the lunchroom.No change was made in'the rule after the Union came in the picture, but onJuly 12 (6 weeks aftertheUnionlost the election),the rule was reposted with the explanation that thiswas not a new rule. On the foregoing evidence, Ican see no violationof the Act.5.Refusal to bargainInternationalRepresentativeShapiro testifiedthat prior to starting the campaign to organizeRespondent's employees, he explained to Molinaand the others he had designated for the job "whatthe law required in the way of getting cards signed,what they should tell the people." As -for thespecific instructions he gave the four, Shapirotestified as follows:Iexplained the nature of the card that wewere using, pointing out that because it wasour policy to request recognition- from an em-ployer, and only request an election from theLabor Board in the event recognition isrefused, that this card was designed for thatpurpose, and that in the discussions with thepeople about joining the union, this would betold, should be told to the people.'Received in evidence were 83 authorizationcards, all but 2 of which were signed by employeesprior to April 66 These cards were turned over toShapiro who, when he got them, made photostaticcopies of them. He then made an appointment tosee Plant Manager Moore. This he did on April 7when he offered to show Moore the cards andrequested recognition as the collective-bargainingagent of the employees. Moore refused to look atwhich I may previously have given to any person or organization torepresent me for the purposes above set forth. This authorization shallremain infull force and effect for one year from date hereof.STREET AN D N O . . ............ ................ . .. ............ .CITY AND STATE.. .. ... .. . ..NAME OF EMPLOYER. . ..JOB OR DEPARTMENT.........SIGNATURE ......... ...... ............... .............' These two,signed by Leroy Ferguson and Silvestra Ferguson, weresigned on April 7 HOLMES FOODS, INC.the cards and declined to recognize the Union.Shapiro thereupon returned to his office and wroteRespondent the following letter dated April 7:Please be informed that our organization hasbeen authorized by a -majority of your em-ployees to represent them as their collectivebargainingagent inallmatters pertaining tohours, wages and other conditions of employ-ment.in accordance with the provisions of the Na-tional Labor Relations Act, we request a meet-ing,with you at the earliest opportunity for thepurpose of negotiating an Agreement coveringthe above matters. We are prepared to proveto your satisfaction, at that time, that we dolegally represent themajority of your em-ployees.The unit for which we claim recognitionconsistsof all productionand maintenance em-ployees and truck drivers; excluding office andclerical employees, guards, watchman and su-pervisory employees as defined in the Act.May we expect to hear from you soon as to adate, when we can meet for the negotiation ofsaid Agreement?On April 1 I Moore replied to the Union as follows:We have received your letter of April 7,1966 wherein you assert that a majority of ouremployees -have designated your union as theirexclusivebargainingrepresentative.We are not aware of any such desire on thepart of our employees, and we doubt the validi-ty of your claim. Moreover, we feel that thequestion of the appropriate unit and those em-ployees properly included in the unit are veryimportant matters and can best be resolved bysubmissionof your claim to the National LaborRelations Board.Therefore, we decline your expressed desireto enter into collective bargaining- on the basisof representation asserted in your letter.On April 12, the Union filed an RC petition withthe Board which resulted in an agreed bargainingunitof 132 employees' that differed only from the'On April 14, apparentlypursuantto-a request by the Regional Office,Respondent sent the Regional Office a list of 135 employees presumably inthe bargaining unitBN.L.R.B v. Fosdal,367 F.2d784, 787, and cases there cited.4After the close of the hearing Respondent filed a motion to "correct oramend"the transcript to change an answer made on cross-examination byPlant Manager Moore.Moore had testified on direct examination that hehad written the Union on April 11,rejecting its demand for recognitionbecause he doubted that the Union represented a majority of the em-ployees.On cross-examinationhe testified*Q Mr. Moore,Igather from what you have told us in directtestimony here today, you didn't have any reason to doubt the Union'smajority, did you?A No, sir, l didn't.Respondent'smotion sought to change the answer to "Yes, sir, I did" onthe grounds(supported by his affidavit) that Moore had misunderstood theGeneral Counsel's question I am inclined to believe that this probably wasthe case.However, even if 1 were to grant the motion, it wouldnot change381one described in the Union's letter _o• April 7 inthat it now included leadmen. Clearly, this variationfrom the unit that the Union claimed to representand for which it requested recognition was not sig-nificant enough in itself to invalidate the Union'sApril 7 demand for recognitions It is also clear thatat the time it made its demand the Union hadauthorization cards from a majority of the em-ployees.Respondent defends its refusal to recognize theUnion on the grounds that (a) the authorizationcardswere obtained by "misrepresentations" toand by "exploitation of illiteracy" of some of theemployees; and (b) that in any event its refusal tobargain was based on a good-faith -doubt -that theUnion in fact represented a maority of the em-ployees. I reject both contentions.6.The solicitation of cardsRespondent called some 18 employees most ofwhom testified in substance that they were toldwhen they were asked to sign union authorizationcards that the reason for and the purpose of thecards was to get an election and/or that the em-ployees could vote either way they wanted to. Oncross-examinationthey all testified that' they werealso told that the Union would try to get thembetter wages and working conditions and benefitssuch as paid vacations, holidays, and the like. A fewalso testified that they were told that the Unionwanted to represent them and would try to get theCompany to talk to the Union about the benefitsfor the employees.10 Of these i8 witnesses, one(Maria Arce) testified that she could not readmuch English" and four testified that after they hadsigned their cards they asked the union-representa-tives to have them returned.t2After the 18 witnesses had testified as shownabove, the following stipulation was entered into in-volving 10 more cardsigners:.That if the following named persons werecalledby Respondent, their testimony onmy ultimate conclusion that the record here shows that Respondentdid nothave a good-faith doubt in this matter. Accordingly, I deny the motion.'"One of these witnesses, Leroy Clemons,also testified that he had beenone of the employees "ho hadgonearound "quite a few times" with'theunion organizers to assist them in soliciting the employees at their homes.According to Clemons, everywhere they went the organizers told the em-ployees that "if they could get morethanhalf the people signed up, they in-tenaea to go to the Company and see if the Company would sit down andtalk about a contract .." About 75percent of the employees were of Spanish extraction.Another witness called by the General Counsel, Juanita Saldana, alsotestified about difficultyin reading English.iSThese four were Ramona Trigo who signed on March 22,and whotestified it was about 2 weeks later that she asked to get her card back;Horace Houston and Leroy Clemons, both of whom signed on March 21,and testified that they had asked for their cards back about a month later,and Pedro Pantaja who did not say how long after he had signed his cardthat he tried to get it back. 382DECISIONS OF NATIONALdirectexaminationand cross-examinationwouldcomport,proportionately,tothetestimony of the witnesses who were called byRespondent on the morning of March 8, 1967.[I.e., the 18 witnesses,supra.]An interpreter was used in connection with thetestimony of four witnesses. Of these, two (Pantajaand Antonio Arce) were called by the Respondentand obviously needed the interpreter; the other two(Josephine Franco and Juanita Saldana called bytheGeneralCounsel),demonstratedtheirknowledge of English by frequently not waiting forthe interpreter and by answering directly to thequestion in English..As explained by Franco, sheunderstood English "very well" but had difficultyspeaking it.Respondent concedes that the authorizationcards were unambiguous and thus "possessed somePrima facievalidity."Nevertheless,Respondentcontends that by reason of "the relatively highdegree of total or partial illiteracy and inability toread, and sometimes even to speak the english lan-guage which prevailed among many of Respon-dent's employees," the cards should not be ac-cepted "at their, face value" as would otherwise bethe case.N.L.R.B. v. Greenfield Components Cor-poration,317 F.2d 85 (C.A. 1). In any event,Respondent contends that by reason of having beentold that the purpose of the cards was to get anelection, they were nullified notwithstanding thatthe signers may have also testified "that the Unionrepresentatives also discussed with them benefitswhich the Union would ' obtain if it succeeded in itsorganizational drive...." But such is not the law.Where the authorization cards are unambiguous ashere, in order to invalidate them it would be neces-sary to show that the signers were told that theonlypurpose of the cards was to get an election.BryantChucking Grinder Company,160 NLRB 1526;Shel-by Manufacturing Company,155 NLRB 464. Suchwas not the case here. Furthermore, I would notfind that this record reveals such a state of illiteracyor inability to read or understand English thatwould justify disregarding the foregoing rule. Nordo I agree with Respondent's further contentionthatwhat the organizers probably told the em-ployees was not that it wouldtryto get them betterwages, benefits, and working conditions, but (in ac-cordance with some of the Union's literature) thatit actuallywouldget them such things. Even if thiswere the case I do not believe that this would begrounds ;for invalidating the cards. Regardless howuneducated or naive wage earners may be I am surethat they are sophisticated enough to know that it is13Two of the General Counsel's witnesses also professed some deficien-cy in English as already noted-Josephine Franco and Juanita Saldana.However, there was no evidence to raise any question.about the reasonFranco signed her card and Saldana testified only that she was told that thecards were for the purpose of organizing the employees so that they wouldLABOR RELATIONS BOARDthe employer and not the union that pays the wagesand provides the benefits and that when a unionsays what it will get for employees in this respect, itismerely voicing a strong hope based upon thestrength that is derived from a unity of purpose andapproach. And this is no less true of these em-ployees with their Spanish backgrounds than of anyothers.Accordingly,of the 18 witnesses called byRespondent I would eliminate only the cards ofthose employees who claimed or demonstrated alack of proficiency in English. These would bethree in number-Pedro Pantaja, Antonio Arce,and Maria Arce.13 In accordance with the stipula-tion that if 10 other named signers testified, theirtestimony "would comport, proportionately" tothat of those already called, I would eliminate twomore cards.Iwould also eliminate the cards of those wit-nesses who testified that they sought to renouncetheirunion authorizations and get them 'back.These would be three in number also-RamonaTrigo, Horace Houston, and Leroy Clemons.14 AndIwould eliminate three additional cards to complywith the formula of the stipulation. Thus, I wouldeliminatea total of 11 cards from the 83 receivedin evidence leaving a total of 72 cards that I find tohave been valid authorizations. Clearly, this was amajority of the employees in the bargaining unitwhether the unit contained 132 employees asagreed upon at the representation hearing on May5, or 135 employees as reflected by the Company'sletter of April 14 to the Regional Office.7.The good-faith doubtThere is no question that an employer when con-fronted with a demand by a union for recognitioncan refuse such a demand and insist on an electionifhe has a good-faith doubt that the Unionrepresents a majority of the employees. However,where an employer makes such a claim and then ashere engages in unfair labor practices and interfereswith the conduct of the election, the inference isfully justified that the refusal to recognize theUnion was not based on a good-faith doubt ofmajority, but by a desire to gain time in which todestroy the Union's majority status.BrandenburgTelephone Company,164 NLRB 825. I draw suchan inference here and find that from April 11,1966, when Respondent refused to recognize theUnion it refused to bargain in violation of Section8(a)(5) and (1) of the Act.get better pay On thisevidencethereisno reason to delete these twocards.1;Pedro Pantaja isalso in this group But I have already eliminated hiscard on thebasis of his language deficiency.Iwill count him, however, forthe purpose of making the computationto conform with the stipulation. HOLMES FOODS, INC.383IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section8(a)(1) and (5) of the Act, I shall recommend thatit cease and desist therefrom and that it take cer-tain affirmative action designed to effectuate thepolicies of the Act, I shall recommend that Respon-dent, upon request, be ordered to bargain with theUnion concerning rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such un-derstanding in a signed agreement.The unfair labor practices committed by Respon-dent involve conduct in derogation of the principlesof good-faith collective bargaining. The inference isthus warranted that Respondent maintains an at-titude of opposition to the purposes of the Act withrespect to the protection of employee rights ingeneral.Accordingly, I shall recommend thatRespondent be ordered to cease and desist from in-fringing in any manner upon the rights guaranteedin Section 7 of the Act.May Department Store diblaFamous-Barr Company v. N.L.R.B.,326 U.S. 376;Bethlehem Steel Company v, N.L.R.B.,120 F.2d641 (C.A.D.C.).It is clear that the violations of the Act foundherein are a sufficient basis upon which to set asidethe election results of June 3, 1966.15 However, inview of my Recommended Order that Respondentbe required to bargain with the Union, I shallrecommend that the petition in Case 23-RC-2686be dismissed and that the Board vacate allproceedings therein.ShelbyManufacturing Com-pany,155 NLRB 464.Upon the basis of the foregoing findings of factand the entire record in the case, I make the follow-ing:'CONCLUSIONS OF LAW1.Holmes Foods, Inc., is and at all times mate-rial herein has been an employer within the mean-ing of Section2(2) of the Act.2.AlliedFoodWorkers, District Union 103,Amalgamated Meat Cutters and Butcher Workmenof North America,AFL-CIO, is, and at all times15Besides the allegation of that conduct as grounds to set aside the elec-tion,theUnion relied on several other objections concerning whichevidence was adduced at the hearing. Since additional findings in this con-material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercingits employees in the exercise of the rights guaran-teed by Section 7 of the Act, as found above,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.4.By failing and refusing to bargain in good faithwith the Union as the representative of all ourproduction and maintenance employees includingtruck drivers and leadmen but excluding office andclerical employees, guards, watchmen, and super-visors as defined in the Act, Respondent has en-gaged in unfair labor practices within the meaningof Section 8(a)(5) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin this proceeding, I recommend that Respondent,Holmes Foods, Inc., Nixon, Texas, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with AlliedFood Workers, District. Union 103, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, as the exclusive representativeof all Respondent's production and maintenanceemployees including truck drivers and leadmen butexcluding office and clerical employees, guards,watchmen, and supervisors as defined in the Act.(b) Illegally interrogating its employees abouttheir union activities, membership, or sympathies.(c)Threatening its employees with discharge orother reprisals because of their union support or itssuccess in organizing the employees.(d) Engaging in surveillance of its employees'union activities.(e)Granting employees' benefits to discourageunion support or activities.(f) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to bargaincollectively through representatives of their - ownchoosing, or to engage in concerted activities forthe purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or allsuch activities.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a)Upon request, bargain collectively with Al-lied Food Workers, District Union 103, Amalga-matedMeat Cutters and Butcher Workmen ofnection would have no affect on the recommendations regarding thismatter, I make no further findings in this respect. 384DECISIONS OF NATIONALNorthAmerica,AFL-CIO,astheexclusiverepresentative of Respondent's employees in theappropriate unit and embody in a signed contractany understanding reached.(b) Post at its shop in Nixon, Texas, copies ofthe attached notice marked "Appendix."ts Copiesof said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 23,inwriting, within 20 days from the receipt of thisDecision,what steps it has taken to complyherewith."Ialso recommend that the petition in Case23-RC-2686 be dismissed and that all proceedingsin that case be vacated.IT IS FURTHER RECOMMENDED that unless on orbefore 20 days from the receipt of this Decision theRespondentnotifiestheaforesaidRegionalDirector, in writing, that it will comply with theforegoingRecommended Order, the NationalLabor Relations Board issue an order requiring it totake such action.'g In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "'r In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywith the Allied Food Workers, District Union103, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, as theexclusive bargaining representative of all ourLABOR RELATIONS BOARDproduction and maintenance employees in-cluding truck drivers and leadmen but exclud-ingofficeand clerical employees,guards,watchmen,and supervisors as defined in theAct.WE WILL NOT illegally interrogate our em-ployees concerning their union activities.WE WILL NOT threaten our employees withdischarge or other reprisals because of theirunion support or its success in organizing ouremployees.WE WILL NOT engage in surveillance of ouremployees' union activities.WE WILL NOT grant our employees economicbenefits to discourage their union support oractivities.WE WILL NOTin any other manner interferewith, restrain,or coerce our employees in theexercise of the right to self-organization, toform,join, or assist the aforesaid Union or anyother labor organization,to bargain collective-ly through representatives of their own choos-ing, and to engage in other concerted activitiesfor the purpose of collective bargaining orother mutual aid or protection,or to refrainfrom any and all such activities.WE WILL upon request meet and bargain col-lectivelywiththe AlliedFood Workers, Dis-trictUnion 103, Amalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO,astheexclusivebargainingrepresentative of all our employees in theabove-described appropriate bargaining unit,concerning rates of pay, wages,hours of em-ployment,and other terms and conditions ofemployment,and, if an understanding isreached,embody such understanding in asigned agreement.All of our employeesare free tobecome, remain,or refrain from becoming or remaining members ofthe aforesaid Union or any other labor organiza-tion.HOLMES FOODS, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 6617 Federal Office Building, 515 RuskAvenue,Houston,Texas 77002, Telephone228-0611, Extension 4721.